Exhibit 10.2


R E S T R I C T E D   S T O C K   A G R E E M E N T

Non-transferable

G R A N T   T O

T H E O D O R E   P.   S C H R A F F T
(“Grantee”)


by Premiere Global Services, Inc. (the “Company”) of

240,000

shares of its common stock, $0.01 par value (the “Shares”)

pursuant to and subject to the provisions of the Premiere Global Services, Inc.
1995 Stock Plan (the “Plan”) and to the terms and conditions set forth on the
following page (the “Terms and Conditions”).

          Unless sooner vested in accordance with Section 3 of the Terms and
Conditions, the restrictions imposed under Section 2 of the Terms and Conditions
will expire as follows: 15,000 Shares will vest in sixteen (16) equal quarterly
installments on the last day of each calendar quarter beginning June 30, 2006;
provided that Grantee is then still employed by the Company or any of its
Affiliates.

          IN WITNESS WHEREOF, Premiere Global Services, Inc., acting by and
through its duly authorized officers, has caused this Agreement to be executed
as of the Grant Date.

  PREMIERE GLOBAL SERVICES, INC.            By:  /s/ L. Scott Askins 

--------------------------------------------------------------------------------

    L. Scott Askins    Its:  SVP – Legal and General Counsel               
Grant Date:   May 5, 2006       

--------------------------------------------------------------------------------

              Accepted by Grantee:   /s/ Theodore P. Schrafft          

--------------------------------------------------------------------------------


1

--------------------------------------------------------------------------------



TERMS AND CONDITIONS

1.                Grant of Shares. Premiere Global Services, Inc. (the
“Company”) hereby grants to the Grantee named on Page 1 hereof (“Grantee”),
subject to the restrictions and the other terms and conditions set forth in the
Premiere Global Services, Inc. 1995 Stock Plan (the “Plan”) and in this award
agreement (this “Agreement”), the number of shares indicated on Page 1 hereof of
the Company’s $0.01 par value common stock (the “Shares”) . Capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Plan.

2.                Restrictions. The Shares are subject to each of the following
restrictions. “Restricted Shares” mean those Shares that are subject to the
restrictions imposed hereunder which restrictions have not then expired or
terminated. Restricted Shares may not be sold, transferred, exchanged, assigned,
pledged, hypothecated or otherwise encumbered. If Grantee’s employment with the
Company or any Affiliate terminates for any reason other than as set forth in
paragraphs (b), (c) or (d) of Section 3 hereof, then Grantee shall forfeit all
of Grantee’s right, title and interest in and to the Restricted Shares as of the
date of employment termination, such Restricted Shares shall revert to the
Company immediately following the event of forfeiture. The restrictions imposed
under this Section 2 shall apply to all shares of the Company’s common stock or
other securities issued with respect to Restricted Shares hereunder in
connection with any merger, reorganization, consolidation, recapitalization,
stock dividend or other change in corporate structure affecting the common stock
of the Company.

3.                Expiration and Termination of Restrictions. The restrictions
imposed under Section 2 will expire on the earliest to occur of the following
(the period prior to such expiration being referred to herein as the “Restricted
Period”):

     (a)         As to the number of Shares on the respective dates specified on
Page 1 hereof; provided Grantee is then still employed by the Company or an
Affiliate;

     (b)         As to all of the unvested Shares, on the date of termination of
Grantee’s employment by reason of death or disability;

     (c)         As to all of the unvested Shares, upon the occurrence of a
“Change in Control” (as such term is defined below); or

     (d)         As to the next tranche of unvested Shares, on the date of
termination of Grantee’s employment by the Company without “Cause” (as such term
is defined below).

For purposes of this Agreement, “Cause” and “Change in Control” shall have the
meaning as set forth in Grantee’s employment agreement with the Company or any
of its Affiliates, as in effect from time to time.

4.                Delivery of Shares. The Shares will be registered in the name
of Grantee as of the Grant Date and will be held by the Company during the
Restricted Period in certificated or uncertificated form. If a certificate for
Restricted Shares is issued during the Restricted Period with respect to such
Shares, such certificate shall be registered in the name of Grantee and shall
bear a legend in substantially the following form (in addition to any legend
required under applicable state securities laws):

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in a Restricted Stock Agreement between the registered owner of the
shares represented hereby and Premiere Global Services, Inc. Release from such
terms and conditions shall be made only in accordance with the provisions of
such Agreement, copies of which are on file in the offices of Premiere Global
Services, Inc.”

Stock certificates for the Shares, without the first above legend, shall be
delivered to Grantee or Grantee’s designee upon request of Grantee after the
expiration of the Restricted Period, but delivery may be postponed for such
period as may be required for the Company with reasonable diligence to comply if
deemed advisable by the Company, with registration requirements under the
Securities Act of 1933, as amended, listing requirements under the rules of any
stock exchange, and requirements under any other law or regulation applicable to
the issuance or transfer of the Shares.

5.                Voting and Dividend Rights. Grantee, as beneficial owner of
the Shares, shall have full voting and dividend rights with respect to the
Shares during and after the Restricted Period. If Grantee forfeits any rights he
or she may have under this Agreement in accordance with Section 3, Grantee shall
no longer have any rights as a shareholder with respect to the Restricted Shares
or any interest therein and Grantee shall no longer be entitled to receive
dividends on such stock. In the event that for any reason Grantee shall have
received dividends upon such stock after such forfeiture, Grantee shall repay to
the Company any amount equal to such dividends.

6.                Changes in Capital Structure. The provisions of the Plan shall
apply in the case of a change in the capital structure of the Company. Without
limiting the foregoing, in the event of a subdivision of the outstanding Stock
(stock-split), a declaration of a dividend payable in Stock, or a combination or
consolidation of the outstanding Stock into a lesser number of shares, the
Shares then subject to this Agreement shall automatically be adjusted
proportionately.

7.                No Right of Continued Employment. Nothing in this Agreement
shall interfere with or limit in any way the right of the Company or any
Affiliate to terminate Grantee’s employment at any time, nor confer upon Grantee
any right to continue in the employ of the Company or any Affiliate.

8.                Payment of Taxes. Upon issuance of the Shares hereunder,
Grantee may make an election to be taxed upon such award under Section 83(b) of
the Code. To effect such election, Grantee may file an appropriate election with
Internal Revenue Service within thirty (30) days after award of the Shares and
otherwise in accordance with applicable Treasury Regulations. Grantee will, no
later than the date as of which any amount related to the Shares first becomes
includable in Grantee’s gross income for federal income tax purposes, pay to the
Company, or make other arrangements satisfactory to the Committee, regarding
payment of, any federal, state and local taxes of any kind required by law to be
withheld with respect to such amount. The obligations of the Company under this
Agreement will be conditional on such payment or arrangements, and the Company,
and, where applicable, its Affiliates will, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
Grantee.

9.                Amendment. The Committee may amend, modify or terminate this
Agreement without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Shares hereunder had expired) on the date
of such amendment or termination.

10.             Plan Controls. The terms contained in the Plan are incorporated
into and made a part of this Agreement and this Agreement shall be governed by
and construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.

11.             Successors. This Agreement shall be binding upon any successor
of the Company, in accordance with the terms of this Agreement and the Plan.

12.             Severability. If any one or more of the provisions contained in
this Agreement is deemed to be invalid, illegal or unenforceable, the other
provisions of this Agreement will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.

13.             Notice. Notices and communications under this Agreement must be
in writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to:

                  Premiere Global Services, Inc.
                  3399 Peachtree Road, N.E.
                  The Lenox Building, Suite 700
                  Atlanta, Georgia 30326
                  Attn: Director, Stock Plan Management

or any other address designated by the Company in a written notice to Grantee.
Notices to Grantee will be directed to the address of Grantee then currently on
file with the Company, or at any other address given by Grantee in a written
notice to the Company.

2

--------------------------------------------------------------------------------